IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-89,352-01



                  EX PARTE KENNETH RYAN GRIMET, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NUMBER 145985101010 IN THE 248 TH DISTRICT COURT
                      FROM HARRIS COUNTY



       Per curiam.

                                        ORDER


       This is a post-conviction application for a writ of habeas corpus forwarded to this

Court pursuant to T EX. C ODE C RIM. P ROC. art. 11.07, § 3, et seq. Applicant was convicted

of engaging in organized criminal activity, and punishment was assessed at twenty years’

confinement. The Fourteenth Court of Appeals affirmed his conviction. Grimet v. State, No.

14-16-00243-CR (Tex. App.—Houston[14th] Aug. 3, 2017) (not designated for publication).

       The Court received this writ application on Dec. 28, 2018. On Jan. 30, 2019, this

Court denied it. Applicant filed an amended application in the trial court on Jan. 14, 2019.
We did not receive it until after we entered our order. Therefore, we reconsider the

application. After reconsideration on its own motion, the Court finds that the application

should be denied on the merits. Accordingly, the Court enters an order denying this

application.

       Applicant’s writ application is denied.

DO NOT PUBLISH
DELIVERED: May 8, 2019